Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 1 of 96 PageID #: 2095




                 EXHIBIT A
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 2 of 96 PageID #: 2096




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

------------------------------- x
OI EUROPEAN GROUP B.V.,         :
                                :
               Plaintiff,       :
                                :
               v.               :
                                :                     Case No.: 1:19-mc-00290-LPS
                                :
BOLIVARIAN REPUBLIC OF          :
VENEZUELA,                      :
                                :
               Defendant.       :
------------------------------- x


                   THE BOLIVARIAN REPUBLIC OF VENEZUELA’S
                   RESPONSES AND OBJECTIONS TO PLAINTIFF’S
                     FIRST SET OF REQUESTS FOR ADMISSION

       Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure and Local Rule 26.1

of the United States District Court for the District of Delaware (together, the “Rules”), Defendant

the Bolivarian Republic of Venezuela (the “Republic”) hereby responds and objects to Plaintiff’s

First Set of Requests for Admission, dated March 12, 2021 (the “Requests”), in the above-

captioned action (the “Action”) as follows.

                               PRELIMINARY STATEMENT

       The Republic reserves the right to supplement these objections and responses at a later

date. The Republic also reserves the right to: (i) revise, correct, supplement, or clarify the

content of these Responses and Objections in accordance with the Rules; and (ii) employ at trial

or in any pre-trial proceeding information subsequently obtained or discovered, or information

not within the scope of these Requests. The Republic denies all but those facts explicitly

admitted in this Response.




                                                -1-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 3 of 96 PageID #: 2097




                                   GENERAL OBJECTIONS

       The following General Objections and Objections to Definitions (collectively, the

“General Objections”) apply to each of the Definitions and Requests and shall have the same

force and effect as if set forth in full in response to each individually numbered Definition or

Request. Certain General Objections may be specifically repeated in individual responses for the

purpose of emphasis. Failure to make a specific reference is not a waiver of any General

Objection. In the event any information falling within one or more of these objections is

disclosed in response to the Requests, the disclosure is inadvertent and is not a waiver of the

objection.

       1.      The Republic objects to the Requests to the extent they call for information that is

neither relevant to the claims or defenses of any party, nor “proportional to the needs” of the

Action. Fed. R. Civ. P. 26(b)(1). The admission of any fact in response to these Requests should

not be construed as, and does not constitute, an admission as to the relevance or proportionality

of the subject matter of the Requests.

       2.      The Republic objects to the Requests on the ground that they fail to provide a

reasonable time for compliance and are inconsistent with the parties’ negotiations and OIEG’s

express representations to the Court in connection with establishing a schedule for this Action to

proceed. In particular, in the parties’ January 26, 2021 joint status letter, OIEG made no mention

whatsoever of any need for discovery, let alone the extremely burdensome 162 Requests for

Admission that OIEG has now served. Instead, OIEG requested “expedited consideration” of its

renewed attachment motion, promising that its motion “will require far fewer judicial resources

than did the Crystallex proceeding”—in which no discovery was taken—and representing that its

motion would “apply the legal analysis from Crystallex and include an updated factual

presentation of alter ego status.” D.I. 44 at 2, 4-5. OIEG said that “[m]any of the relevant facts

                                               -2-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 4 of 96 PageID #: 2098




were already supplied to Venezuela in August 2020 in connection with papers supporting

OIEG’s motion for reconsideration”—which was made without discovery—and that “[t]his

material will be brought current in the amended motion.”       Id.    OIEG sought a schedule that

contemplated that its opening brief would be due three weeks later, on February 19, 2021,

allowing no time for the Requests for Admission and other discovery OIEG has since served. Id.

at 5. After filing its opening brief on that date, OIEG then waited until March 12, 2021, to serve

the present Requests for Admission, and still later to serve deposition notices, all timed to ensure

that the fruits of any discovery would not be available to the Republic or Intervenor when they

filed their responses to the motion, which were due on April 2, 2021, and have now been filed.

OIEG’s belated discovery requests, propounded without prior notice to the Republic and in the

middle of the merits briefing schedule Plaintiff specifically requested are untimely, unfair and

inconsistent with the parties’ expectations and the schedule set by this Court.

       3.      The Republic objects to the Requests to the extent they call for information

protected by the attorney-client privilege, the work product doctrine, the joint-defense or

common-interest privilege, or any other applicable privilege, immunity, or protection from

disclosure, or that are otherwise protected from disclosure under the Rules, or subject to

protective orders, non-disclosure agreements, or other confidentiality undertakings. Nothing

contained in this Response is intended to be, nor shall in any way be, construed as a waiver of

any such privilege, immunity, or protection. Inadvertent disclosure of any information that is

subject to any protection or privilege shall not constitute a waiver of the Republic’s rights to: (i)

seek the return or destruction of such inadvertently disclosed information; or (ii) object to the use

of such material for any purpose in, or at any stage of, the Action, or in any other action or

proceeding.



                                                 -3-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 5 of 96 PageID #: 2099




       4.      The Republic objects to the Requests to the extent that they purport to impose

burdens or obligations on the Republic that are broader than, more burdensome than, inconsistent

with, or not authorized by the Rules. In responding to the Requests, the Republic will construe

the Requests in accordance with the Rules.

       5.      The Republic objects to the Requests to the extent that the discovery sought is

unduly burdensome or expensive, taking into account the needs of the Action, the amount in

controversy, the parties’ resources, the importance of the issues at stake in the Action, and the

importance of the discovery in resolving these issues.

       6.      The Republic objects to the Requests to the extent they are unreasonably

cumulative or duplicative of each other.

       7.      The Republic objects to the Requests to the extent that they are not drafted “in

simple and concise terms in order that [they] can be denied or admitted with an absolute

minimum of explanation or qualification.” Williamson v. Correctional Med. Servs., 2009 WL

1364350, at *1 (D. Del. May 14, 2009) (quoting United Coal Cos. v. Powell Constr. Co., 839

F.2d 958, 967–68 (3d Cir.1988)).

       8.      The Republic objects to the Requests to the extent that they purport to require the

Republic to draw subjective or legal conclusions or are predicated on subjective or legal

conclusions or arguments. The Republic further objects to the Requests to the extent that they

assume the existence of facts that do not exist or the occurrence of events that did not take place,

or contain inaccurate, incomplete, or misleading descriptions of facts, persons, or events. Any

response or admission in response to the Requests is not intended to provide, and shall not

constitute or be construed as providing, a legal conclusion or admission concerning any such

assumptions.



                                                -4-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 6 of 96 PageID #: 2100




       9.      The Republic objects to the Requests to the extent that they are argumentative,

lack foundation, or incorporate allegations and assertions that are disputed, erroneous or

irrelevant to the Action. In responding and objecting to the Requests, the Republic does not

admit or concede the correctness of any such allegations or assertions.

       10.     For any Request to which the Republic objects on grounds of vagueness, the

Republic will read, object, and/or respond to the Request according to its own good-faith

interpretation of the Request, to the extent possible.

       11.     The Republic preserves, and does not waive, any objection as to competence,

relevance, materiality, propriety, and admissibility, as well as any and all other objections and

grounds for exclusion of evidence. The Republic reserves the right to make any and all such

objections at trial and at any other proceeding relating to the Action.

                               OBJECTIONS TO DEFINITIONS

       1.      The Republic objects to each of the Definitions, and to any Definition or Request

that incorporates that Definition, to the extent that the Definition purports to broaden the

obligations imposed by the Rules.        Subject to and without waiver of these objections, in

responding to the Requests, the Republic will comply, and construe the Definitions consistently,

with the Rules.

       2.      The Republic further objects to each of the Definitions, and to any Definition or

Request that incorporates that Definition, to the extent that the Definition purports to define

terms other than in accordance with the meanings typically ascribed to those terms in ordinary

usage or pursuant to the Rules.

       3.      The Republic further objects to the defined term “Guaidó Government” and to

any Definition or Request that incorporates that Definition, (i) on the grounds that any such

Definitions or Requests are overbroad, vague, ambiguous and confusing, particularly to the

                                                 -5-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 7 of 96 PageID #: 2101




extent that they purport to include “any governmental, executive, administrative, regulatory,

legislative, or judicial body or agency of Venezuela or any political subdivision thereof”; “any

state-owned or state-controlled entities” irrespective of the separate legal identity of such

entities; and “all Persons acting or purporting to speak or act on behalf of any of the foregoing,

whether or not authorized to do so”; (ii) to the extent that such Definitions or Requests seek the

discovery of information that is in the possession, custody, or control of third parties or cannot be

obtained by the Republic upon a reasonable inquiry; and (iii) to the extent that such Definitions

or Requests fail to distinguish between or among distinct government entities. The Republic will

construe the term “Guaidó Government” to mean the government led by Interim President Juan

Guaidó and its recognized officers that the Republic refers to as “the Interim Government.”

        4.     The Republic further objects to the defined term “Maduro Regime” and to any

Definition or Request that incorporates that Definition, (i) on the grounds that any such

Definitions, or Requests are overbroad, vague, ambiguous and confusing, and (ii) to the extent

that such Definitions or Requests fail to distinguish between or among distinct government

entities.

               RESPONSES AND OBJECTIONS TO SPECIFIC REQUESTS

Request for Admission No. 1

        Since January 2019, Mr. Maduro, directly and indirectly through members of the Maduro
        Regime, has maintained de facto control over Venezuela and Venezuela’s assets located
        outside of the United States.

Response to Request No. 1

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

                                                 -6-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 8 of 96 PageID #: 2102




recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime). The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009) (quoting United

Coal Cos. v. Powell Constr. Co., 839 F.2d 958, 967–68 (3d Cir.1988)). The Republic further

objects to this Request on the grounds that it is vague, ambiguous, and unintelligible, particularly

to the extent that it fails to define or explain the phrase “Venezuela’s assets.”

Request for Admission No. 2

       Since January 2019, Mr. Guaidó has not established de facto control over Venezuela and
       Venezuela’s assets located outside of the United States.

Response to Request No. 2

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning assets that are not at issue in this litigation. Fed. R. Civ. P.

26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining

relevance and other objections to requests for admission); see also Crystallex Int’l Corp. v. PDV


                                                 -7-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 9 of 96 PageID #: 2103




Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the

Republic’s argument that “[t]he relevant portion of PDVSA” is “the property in the U.S.”). The

Republic further objects that the Request is unduly burdensome and not a proper subject of a

Request for Admission, because it deals in sweeping terms with an overly complex subject

matter and is not drafted “in simple and concise terms . . . that can be denied or admitted with an

absolute minimum of explanation or qualification.” Williamson v. Correctional Medical Servs.,

2009 WL 1364350, at *1 (D. Del. May 14, 2009). The Republic further objects to this Request

on the grounds that it is vague, ambiguous and unintelligible, particularly to the extent that it

fails to define or explain the phrase “Venezuela’s assets.”

Request for Admission No. 3

       In Venezuela, Mr. Maduro is recognized as the de jure and de facto President of
       Venezuela.

Response to Request No. 3

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning an illegitimate regime that U.S. courts cannot recognize.

Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016)

(sustaining relevance and other objections to requests for admission); see also The Maret, 145

F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of

actions by an unrecognized regime). The Republic further objects that the Request is unduly

burdensome and not a proper subject of a Request for Admission, because it deals in sweeping

terms with an overly complex subject matter and is not drafted “in simple and concise terms . . .

that can be denied or admitted with an absolute minimum of explanation or qualification.”


                                                -8-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 10 of 96 PageID #: 2104




Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009). The

Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the term “recognized” nor

explain what person, entity or body within Venezuela purportedly carries out such recognition.

Request for Admission No. 4

       Since August 2018, Mr. Maduro continues to control, directly and indirectly through
       members of the Maduro Regime, the Venezuelan military.

Response to Request No. 4

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects that the Request is

unduly burdensome and not a proper subject of a Request for Admission, because it deals in

sweeping terms with an overly complex subject matter and is not drafted “in simple and concise

terms . . . that can be denied or admitted with an absolute minimum of explanation or

qualification.” Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May

14, 2009).

Request for Admission No. 5

       Since August 2018, Mr. Maduro, either directly or indirectly through members of the
       Maduro Regime, continues to take actions on behalf of, or purported to be on behalf of,
       Venezuela.


                                                 -9-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 11 of 96 PageID #: 2105




Response to Request No. 5

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects that the Request is

unduly burdensome and not a proper subject of a Request for Admission, because it deals in

sweeping terms with an overly complex subject matter and is not drafted “in simple and concise

terms . . . that can be denied or admitted with an absolute minimum of explanation or

qualification.” Williamson v. Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009).

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the phrase “directly or

indirectly . . . take actions on behalf of.”

Request for Admission No. 6

        Since August 2018, Mr. Maduro, either directly or indirectly through members of the
        Maduro Regime, continues to conduct business and diplomatic matters across the globe
        on behalf of Venezuela.

Response to Request No. 6

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

                                                -10-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 12 of 96 PageID #: 2106




recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects that the Request is

unduly burdensome and not a proper subject of a Request for Admission, because it deals in

sweeping terms with an overly complex subject matter and is not drafted “in simple and concise

terms . . . that can be denied or admitted with an absolute minimum of explanation or

qualification.” Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May

14, 2009).   The Republic further objects to this Request on the grounds that it is vague,

ambiguous and unintelligible, particularly to the extent that it fails to define or explain the

phrases “business or diplomatic matters” and “across the globe.”

Request for Admission No. 7

       Samuel R. Moncada Acosta is the current permanent representative of Venezuela at the
       United Nations.

Response to Request No. 7

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that the identity of the United Nations

representative of Venezuela is neither relevant to the claims or defenses of any party, nor

“proportional to the needs” of the Action. Fed. R. Civ. P. 26(b)(1); The Maret, 145 F.2d 431,

442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

       Subject to and without waiver of any Objections, the Republic denies this Request

because Mr. Acosta is not the current permanent representative of Venezuela at the United

Nations.


                                              -11-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 13 of 96 PageID #: 2107




Request for Admission No. 8

       The Guaidó Government has been (a) unable to appoint a new permanent representative
       of Venezuela at the United Nations or (b) rescind the appointment of Samuel R. Moncada
       Acosta as Venezuela’s permanent representative at the United Nations.

Response to Request No. 8

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that the identity of the United Nations

representative of Venezuela is neither relevant to the claims or defenses of any party, nor

“proportional to the needs” of the Action. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of

Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other objections to

requests for admission); see also The Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts

cannot determine rights in property on the basis of actions by an unrecognized regime). The

Republic further objects that the Request is unduly burdensome and not a proper subject of a

Request for Admission, because it deals in sweeping terms with an overly complex subject

matter and is not drafted “in simple and concise terms . . . that can be denied or admitted with an

absolute minimum of explanation or qualification.” Williamson v. Correctional Med. Servs.,

2009 WL 1364350, at *1 (D. Del. May 14, 2009).

       Subject to and without waiver of any Objections, the Republic denies this Request

because Mr. Acosta is not the current permanent representative of Venezuela at the United

Nations.

Request for Admission No. 9

       Since January 2019, the Maduro Regime has maintained possession and control of
       Venezuela-owned buildings and assets in Venezuela.




                                               -12-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 14 of 96 PageID #: 2108




Response to Request No. 9

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime). The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009). The Republic

further objects to this Request on the grounds that it is vague, ambiguous and unintelligible,

particularly to the extent that it fails to define or explain the phrases “possession and control,”

“Venezuelan-owned buildings” or “assets in Venezuela.”

Request for Admission No. 10

       Mr. Guaidó, either directly or indirectly through members of the Guaidó Government,
       has not had access to the corporate headquarters of any Venezuelan sovereign
       instrumentality since January 2019.




                                                -13-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 15 of 96 PageID #: 2109




Response to Request No. 10

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).. The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009).              The Republic

further objects to this Request on the grounds that it is vague, ambiguous and unintelligible,

particularly to the extent that it fails to define or explain the phrase “any Venezuelan sovereign

instrumentality.”

Request for Admission No. 11

       Mr. Guaidó, either directly or indirectly through members of the Guaidó Government,
       has not had access to the corporate headquarters of PDVSA since January 2019.

Response to Request No. 11

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent


                                                -14-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 16 of 96 PageID #: 2110




that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation.   Fed. R. Civ. P. 26(b)(1); Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL

6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that “[t]he

relevant portion of PDVSA” is “the property in the U.S.”). The Republic further objects that the

Request is unduly burdensome and not a proper subject of a Request for Admission, because it

deals in sweeping terms with an overly complex subject matter and is not drafted “in simple and

concise terms . . . that can be denied or admitted with an absolute minimum of explanation or

qualification.” Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May

14, 2009).      The Republic further objects to this Request on the grounds that it is vague,

ambiguous and unintelligible, particularly to the extent that it fails to define or explain the phrase

“any Venezuelan sovereign instrumentality.”

Request for Admission No. 12

        PDVSA operates a multi-billion dollar worldwide petroleum business headquartered in
        Caracas, and its operations include all commercial activities of the petroleum industry in
        Venezuela.

Response to Request No. 12

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation.   Fed. R. Civ. P. 26(b)(1); Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL

6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that “[t]he

relevant portion of PDVSA” is “the property in the U.S.”). The Republic further objects that the

Request is unduly burdensome and not a proper subject of a Request for Admission, because it

deals in sweeping terms with an overly complex subject matter and is not drafted “in simple and

                                                -15-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 17 of 96 PageID #: 2111




concise terms . . . that can be denied or admitted with an absolute minimum of explanation or

qualification.” Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May

14, 2009).     The Republic further objects to this Request on the grounds that it is vague,

ambiguous and unintelligible, particularly to the extent that it fails to define or explain the

phrases “worldwide petroleum business” and “all commercial activities of the petroleum

industry.”

       Subject to and without waiver of any Objections, the Republic denies this Request

because PDVSA’s headquarters in Caracas do not operate worldwide, including in the United

States, where PDVSA’s assets are controlled by the ad hoc board appointed by Interim President

Guaidó.

Request for Admission No. 13

       PDVSA owns twenty-eight (28) direct subsidiaries across the world.

Response to Request No. 13

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that the number of subsidiaries owned

by PDVSA worldwide is neither relevant to the claims or defenses of any party, nor

“proportional to the needs” of the Action. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of

Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other objections to

requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at

*7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that “[t]he relevant

portion of PDVSA” is “the property in the U.S.”).

Request for Admission No. 14

       PDVH is the only direct subsidiary of PDVSA that is located in the United States.



                                             -16-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 18 of 96 PageID #: 2112




Response to Request No. 14

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any Objections, the Republic denies this Request because,

according to public reports, PDVSA V.I. Inc. is a direct subsidiary of PDVSA.

Request for Admission No. 15

       The Guaidó Board has no communication with, or physical access to, any of the PDVSA
       subsidiaries other than PDVH.

Response to Request No. 15

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter or assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”). The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009).

Request for Admission No. 16

       Venezuela, through the Maduro Regime and/or the Guaidó Government, uses PDVSA’s
       property as its own.



                                               -17-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 19 of 96 PageID #: 2113




Response to Request No. 16

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime). The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009). The Republic

further objects to this Request on the grounds that it is vague, ambiguous and unintelligible,

particularly to the extent that it fails to define or explain the phrase “PDVSA’s property.”

       Subject to and without waiver of any Objections, the Republic denies this Request with

respect to the Interim Government of President Guaidó.

Request for Admission No. 17

       Venezuela, through the Maduro Regime and/or the Guaidó Government, ignores
       PDVSA’s separate status.




                                                -18-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 20 of 96 PageID #: 2114




Response to Request No. 17

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it improperly asks the Republic

to admit the truth of a legal conclusion. Id. (“It is well established that a request as to a pure

matter of law is not permitted.”). The Republic further objects to this Request on the ground that

it is neither relevant to the claims or defenses of any party, nor “proportional to the needs” of the

Action, particularly to the extent that it seeks information concerning the conduct of an

illegitimate regime that U.S. courts cannot recognize related to assets that are not at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”); The Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot

determine rights in property on the basis of actions by an unrecognized regime). The Republic

further objects that the Request is unduly burdensome and not a proper subject of a Request for

Admission, because it deals in sweeping terms with an overly complex subject matter and is not

drafted “in simple and concise terms . . . that can be denied or admitted with an absolute

minimum of explanation or qualification.” Williamson v. Correctional Med. Servs., 2009 WL

1364350, at *1 (D. Del. May 14, 2009).

       Subject to and without waiver of any Objections, the Republic denies this Request with

respect to the Interim Government of President Guaidó.

Request for Admission No. 18

       Venezuela, through the Maduro Regime and/or the Guaidó Government, deprives
       PDVSA of independence from close political control.


                                                -19-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 21 of 96 PageID #: 2115




Response to Request No. 18

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime). The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009).

       Subject to and without waiver of any Objections, the Republic denies this Request with

respect to the Interim Government of President Guaidó.

Request for Admission No. 19

       Venezuela, through the Maduro Regime and/or the Guaidó Government, requires
       PDVSA to obtain government approvals for ordinary business decisions.

Response to Request No. 19

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims


                                                -20-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 22 of 96 PageID #: 2116




or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime). The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009).

       Subject to and without waiver of any Objections, the Republic denies this Request with

respect to the Interim Government of President Guaidó.

Request for Admission No. 20

       Venezuela, through the Maduro Regime and/or the Guaidó Government, issues policies
       causing PDVSA to act directly on behalf of Venezuela.

Response to Request No. 20

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert


                                                -21-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 23 of 96 PageID #: 2117




v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime). The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009). The Republic

further objects to this Request on the grounds that it is vague, ambiguous and unintelligible,

particularly to the extent that it fails to define or explain the phrase “policies causing PDVSA to

act.”

        Subject to and without waiver of any Objections, the Republic denies this Request with

respect to the Interim Government of President Guaidó.

Request for Admission No. 21

        Venezuela, through the Guaidó Government, intends to treat Venezuela and PDVSA debt
        obligations equally with each other in a future restructuring.

Response to Request No. 21

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the phrase “treat

Venezuela and PDVSA debt obligations equally with each other.”




                                               -22-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 24 of 96 PageID #: 2118




       Subject to and without waiver of any Objections, the Republic admits that the Interim

Government stated in the Guidelines for the Renegotiation of the Chávez/Maduro Era Legacy

Public External Debt that “no different treatment shall be accorded to eligible . . . claims as a

result of . . . the identity of the public sector obligor (the Republic, PDVSA or another public

sector entity),” but otherwise denies this Request.

Request for Admission No. 22

       Venezuela, through the Guaidó Government, utilizes PDVSA’s direct and indirect assets
       to fund its operations and political endeavors.

Response to Request No. 22

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the phrases “direct and

indirect assets” and “operations and political endeavors.”

       Subject to and without waiver of any Objections, the Republic denies this Request.

Request for Admission No. 23

       The Guaidó Board has no direct access or communications with Venezuelan-based
       employees or officers of PDVSA.

Response to Request No. 23

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

                                                -23-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 25 of 96 PageID #: 2119




(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”). The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009). The Republic

further objects to this Request on the grounds that it is vague, ambiguous and unintelligible,

particularly to the extent that it fails to define or explain the phrase “direct access or

communications.”

Request for Admission No. 24

       Since January 2019, Mr. Guaidó, directly or indirectly through members of the Guaidó
       Government, has not attended a shareholder meeting for PDVSA in Venezuela.

Response to Request No. 24

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 25

       Neither Guaidó nor the Guaidó Board have attended any OPEC meetings.


                                                -24-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 26 of 96 PageID #: 2120




Response to Request No. 25

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 26

       Neither Guaidó nor the Guaidó Board have exported any PDVSA oil from Venezuela
       abroad.

Response to Request No. 26

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”). The Republic further objects to this Request on the grounds that it is




                                                -25-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 27 of 96 PageID #: 2121




vague, ambiguous and unintelligible, particularly to the extent that it purports to suggest that

presidents of countries or company boards would or should carry out the action of exporting oil.

Request for Admission No. 27

       Neither Guaidó nor the Guaidó Board have hired any PDVSA workers in Venezuela.

Response to Request No. 27

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”). The Republic further objects to this Request on the grounds that it is

vague, ambiguous and unintelligible, particularly to the extent that it fails to define or explain the

phrase “hired . . . workers in Venezuela” and to the extent that it purports to suggest that

presidents of countries or company boards would or should be responsible for “hiring workers.”

Request for Admission No. 28

       Neither Guaidó nor the Guaidó Board have coordinated repairs of any of the PDVSA
       refineries in Venezuela or abroad.

Response to Request No. 28

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent


                                                -26-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 28 of 96 PageID #: 2122




that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”). The Republic further objects to this Request on the grounds that it is

vague, ambiguous and unintelligible, particularly to the extent that it fails to define the phrase

“coordinated repairs” and to the extent that it purports to suggest that presidents of countries or

company boards would or should be responsible for coordinating repairs.

Request for Admission No. 29

       On February 5, 2019, the National Assembly approved and adopted a Statute to Govern a
       Transition to Democracy to Reestablish the Validity of the Constitution of the Republic
       of Venezuela (the “Transition Statute”).

Response to Request No. 29

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any Objections, the Republic admits this Request.

Request for Admission No. 30

       On February 8, 2019, pursuant to the Transition Statute, Mr. Guaidó appointed five
       individuals as the ad hoc Managing Board of PDVSA (the “Guaidó Board”) for the
       purpose of carrying out all necessary actions to appoint a Board of Directors’ for PDVH.

Response to Request No. 30

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any Objections, the Republic admits this Request.

Request for Admission No. 31

       The Transition Statute directs PDVSA’s U.S.-direct and indirect subsidiaries to take
       certain actions and governance steps.



                                                -27-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 29 of 96 PageID #: 2123




Response to Request No. 31

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define the phrase “certain actions and

governance steps.” Subject to and without waiver of any of the Objections, the Republic admits

this Request and respectfully refers the Court to the Transition Statute for a full and accurate

description of its contents.

Request for Admission No. 32

       The primary source of funding for the Guaidó Government’s operations is from
       PDVSA’s assets in the United States.

Response to Request No. 32

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any Objections, the Republic denies this Request.

Request for Admission No. 33

       To date, the Guaidó Board has been unable to exert direct control and/or modify the
       boards of any of PDVSA’s twenty-eight subsidiaries other than PDVH.

Response to Request No. 33

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)




                                                -28-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 30 of 96 PageID #: 2124




(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 34

       PDVSA maintains www.pdvsa.com as its corporate website (an English language version
       of which is located at http://www.pdvsa.com/index.php?lang=en).

Response to Request No. 34

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any Objections, the Republic admits this Request.

Request for Admission No. 35

       PDVSA.com is owned and maintained by officers or employees of PDVSA.

Response to Request No. 35

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that ownership and control of

PDVSA.com is neither relevant to the claims or defenses of any party, nor “proportional to the

needs” of the Action, particularly to the extent that such information is wholly unrelated to the

subject matter and assets that are at issue in this litigation. Fed. R. Civ. P. 26(b)(1).

Request for Admission No. 36

       PDVSA.com includes a Corporate Governance page at the internet address of
       http://www.pdvsa.com/index.php?option=com_content&view=article&id=6558&Itemid=
       891&la ng=en (the “Corporate Governance Page”).

Response to Request No. 36

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that the contents of PDVSA.com are

neither relevant to the claims or defenses of any party, nor “proportional to the needs” of the

Action, particularly to the extent that such information wholly unrelated to the subject matter and



                                                 -29-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 31 of 96 PageID #: 2125




assets that are at issue in this litigation. Fed. R. Civ. P. 26(b)(1). Subject to and without waiver

of any Objections, the Republic admits this Request.

Request for Admission No. 37

       The Corporate Governance Page contains a list of the board of directors of PDVSA.

Response to Request No. 37

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that the contents of PDVSA.com are

neither relevant to the claims or defenses of any party, nor “proportional to the needs” of the

Action, particularly to the extent that such information is wholly unrelated to the subject matter

and assets that are at issue in this litigation. Fed. R. Civ. P. 26(b)(1). Subject to and without

waiver of any Objections, the Republic (i) admits that the Corporate Governance page of

PDVSA.com lists individuals who purportedly are board members of PDVSA, but (ii) denies

that such individuals are legitimate board members of PDVSA.

Request for Admission No. 38

       The list of the board of directors of PDVSA on the Corporate Governance Page does not
       include or list any Guaidó Board member as a director of PDVSA.

Response to Request No. 38

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that the contents of PDVSA.com are

neither relevant to the claims or defenses of any party, nor “proportional to the needs” of the

Action, particularly to the extent that such information is wholly unrelated to the subject matter

and assets that are at issue in this litigation. Fed. R. Civ. P. 26(b)(1). Subject to and without

waiver of any Objections, the Republic (i) admits that the Corporate Governance page of

PDVSA.com lists individuals who purportedly are board members of PDVSA and (ii) that no


                                               -30-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 32 of 96 PageID #: 2126




such persons are members of the ad hoc board of PDVSA appointed by the Interim Government,

but (ii) denies that such individuals listed on PDVSA.com are legitimate board members of

PDVSA.

Request for Admission No. 39

       In or about April 2019, Venezuela’s Constituent Assembly approved a decree allowing
       for the prosecution of Mr. Guaidó.

Response to Request No. 39

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 40

       In or about April 2019, Diosdado Cabello, the Constituent Assembly Chief, stated in
       words or substance that the decree formally authorizes the continuation of proceedings
       against Mr. Guaidó.

Response to Request No. 40

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4


                                               -31-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 33 of 96 PageID #: 2127




(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 41

       In or about April 2019, the Venezuela Supreme Court re-issued an order prohibiting Mr.
       Guaidó from leaving the county.

Response to Request No. 41

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 42

       In or about June 2019, Venezuela Attorney General Tarek William Saab announced that
       he had launched a criminal investigation into Mr. Guaidó’s appointment of the Guaidó
       Board.

Response to Request No. 42

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4


                                               -32-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 34 of 96 PageID #: 2128




(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 43

       In or about June 2019, Attorney General Saab stated in words or substance that the
       National Assembly “through criminal means pretends to seize national powers.”

Response to Request No. 43

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 44

       In or about June 2019, Attorney General Saab stated in words or substance that members
       of the ad hoc board “will of course suffer legal consequences, as will the person who
       declared himself president,” i.e., Mr. Guaidó.

Response to Request No. 44

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4


                                               -33-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 35 of 96 PageID #: 2129




(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 45

       On or about February 9, 2020, naval forces of Venezuela, acting at the direction of
       members of the Maduro Regime, boarded the vessel Gerd Knutsen, owned by Knutsen
       NYK Offshore Tankers, as the vessel sat at anchor about nine miles off the Venezuelan
       Port of Guira.

Response to Request No. 45

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 46

       At the time the vessel was seized by Venezuelan naval forces, it contained about 960,000
       barrels of crude oil, to which CITGO Petroleum claimed legal title.

Response to Request No. 46

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

                                                -34-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 36 of 96 PageID #: 2130




or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 47

       Venezuelan naval forces directed the vessel to sail to another Venezuelan port and
       discharge the oil to Venezuela for its own use.

Response to Request No. 47

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).


                                                -35-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 37 of 96 PageID #: 2131




Request for Admission No. 48

       The Gerd Knutsen was forcibly escorted by a Venezuelan military vessel, the Cormoran,
       to the JoseTerminal near Puerto La Cruz so that Venezuela could unload and take
       possession of the cargo to which CITGO Petroleum claimed ownership.

Response to Request No. 48

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 49

       In or about February 2020, CITGO Petroleum publicly stated that, in connection with the
       Gerd Knutsen cargo, the Maduro Regime acted “through its control of PDVSA in
       Venezuela.”

Response to Request No. 49

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

                                                -36-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 38 of 96 PageID #: 2132




v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 50

       Prior to the vessel’s seizure, CITGO Petroleum repeatedly had directed the Gerd Knutsen
       to deliver its cargo to CITGO Petroleum without success.

Response to Request No. 50

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 51

       In March 2019, PDVSA announced the opening of an office in Moscow.




                                                -37-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 39 of 96 PageID #: 2133




Response to Request No. 51

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 52

       In March 2019, Russia reaffirmed its recognition of Mr. Maduro as Venezuela’s
       president.

Response to Request No. 52

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 53

       The Russian government has publicly stated that United States’ sanctions on Venezuela
       are illegal and that it would attempt to aid the country.



                                               -38-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 40 of 96 PageID #: 2134




Response to Request No. 53

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 54

       As of April 2019, Russia has loaned Venezuela almost $16 billion since 2006, which is
       being repaid in oil shipments.

Response to Request No. 54

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).


                                                -39-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 41 of 96 PageID #: 2135




Request for Admission No. 55

       The opening of PDVSA’s Moscow office was directed by members of the Maduro
       Regime.

Response to Request No. 55

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 56

       In or about April 2019, PDVSA proposed to enter into a factoring arrangement with
       Rosneft Oil Company, a Russian oil company headquartered in Moscow.

Response to Request No. 56

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).




                                               -40-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 42 of 96 PageID #: 2136




Request for Admission No. 57

       A factoring arrangement with Rosneft Oil Company would allow PDVSA to sell oil
       despite the existence of sanctions imposed on Venezuela by the United States.

Response to Request No. 57

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

       The Republic further objects to this Request on the ground that it improperly asks the

Republic to admit the truth of a legal conclusion as to the effect of U.S. sanctions on

Venezuela. Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14,

2009) (“It is well established that a request as to a pure matter of law is not permitted.”).

Request for Admission No. 58

       In or about July 2019, PDVSA, was selling oil to a Turkish company known as Grupo
       Iveex Insaat.

Response to Request No. 58

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

                                                 -41-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 43 of 96 PageID #: 2137




v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 59

       Members of the Maduro Regime directed PDVSA’s oil sales to Grupo Iveex Insaat.

Response to Request No. 59

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1);

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”); The Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot

determine rights in property on the basis of actions by an unrecognized regime).

Request for Admission No. 60

       In or about March 2019, Delcy Rodriguez, a member of the Maduro Regime, announced
       that PDVSA’s European office would move from Lisbon to Moscow.

Response to Request No. 60

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims


                                               -42-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 44 of 96 PageID #: 2138




or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 61

       In or about August to September 2019, Manuel Quevedo, the Venezuela oil minister
       appointed by Mr. Maduro, announced the opening of PDVSA’s European office in
       Moscow.

Response to Request No. 61

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 62

       Mr. Guaidó and the Guaidó Board were not included in any discussions or decisions
       regarding the opening of PDVSA’s European office in Moscow.

Response to Request No. 62

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims


                                               -43-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 45 of 96 PageID #: 2139




or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

       The Republic further objects to this Request on the grounds that it is vague, ambiguous

and unintelligible, particularly to the extent that it fails to define or explain the phrase

“discussions or decisions” or with whom the discussions regarding that subject might have been

had.

Request for Admission No. 63

       Mr. Quevedo made the announcement during his visit to Abu Dhabi, where the World
       Petroleum Congress took place.

Response to Request No. 63

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).




                                                -44-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 46 of 96 PageID #: 2140




Request for Admission No. 64

       The purpose of opening the PDVSA’s European office in Russia was to avoid the effect
       of U.S. and European sanctions.

Response to Request No. 64

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects to this Request on the

grounds that it is vague, ambiguous and unintelligible, particularly to the extent that it fails to

explain the phrase “purpose” nor explain what person, entity or body within Venezuela

purportedly had such single purpose.

Request for Admission No. 65

       In or about November 2019, PDVSA signed commercial contract with an Indian
       company Flash Forge Private Limited (F-F).

Response to Request No. 65

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

                                               -45-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 47 of 96 PageID #: 2141




Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 66

       The contract was to help restore crude oil output and repair refineries in Venezuela.

Response to Request No. 66

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects to this Request on the

grounds that it is vague, ambiguous and unintelligible, particularly to the extent that it fails to

define or explain the phrase “[t]he contract was to help restore.”

Request for Admission No. 67

       The contract was signed on behalf of PDVSA by Manuel Quevedo, the Venezuela oil
       minister appointed by Mr. Maduro.

Response to Request No. 67

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4


                                                -46-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 48 of 96 PageID #: 2142




(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 68

       In or about November 2019, Mr. Maduro pledged Venezuelan state funds to pay
       PDVSA’s direct contract obligations for the completion of construction of PDVSA
       tankers.

Response to Request No. 68

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 69

       On February 19, 2020, Mr. Maduro ordered PDVSA employees to criticize Interim
       President Guaidó on national television, claiming, among other things that Mr. Guaidó
       was to blame for the U.S. sanctions.

Response to Request No. 69

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

                                                -47-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 49 of 96 PageID #: 2143




or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 70

       In or about May 2020, a PDVSA employee was arrested after criticizing the Maduro
       Regime at a company meeting.

Response to Request No. 70

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects to this Request on the

grounds that it is vague, ambiguous and unintelligible, particularly to the extent that it fails to

provide sufficient specific information about the purported acts as to which it demands an

admission or denial.

Request for Admission No. 71

       On or about April 27, 2020, Mr. Maduro named Asdrubal Chávez, a cousin of the
       deceased Venezuelan strongman, the president of PDVSA.



                                               -48-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 50 of 96 PageID #: 2144




Response to Request No. 71

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 72

       Prior to appointing Mr. Chavez president of PDVSA, Mr. Maduro had appointed him
       president of CITGO Petroleum.

Response to Request No. 72

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 73

       At or about the same time, Mr. Maduro appointed Tarek El Aissami Minister of
       Petroleum.



                                               -49-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 51 of 96 PageID #: 2145




Response to Request No. 73

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).



Request for Admission No. 74

       Mr. Maduro appointed Mr. El Aissami to restructure PDVSA.

Response to Request No. 74

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 75

       Mr. El Aissami previously served as Venezuela’s economy vice president, and is a long-
       time Maduro Regime lieutenant and former close ally of Hugo Chávez.


                                               -50-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 52 of 96 PageID #: 2146




Response to Request No. 75

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 76

       In or about May 2020, PDVSA advised the owners of third parties who licensed service
       stations pursuant to agreements with PDVSA, that PDVSA was authorized to rescind
       their agreements under Mr. Maduro’s Executive Order 4.090.

Response to Request No. 76

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 77

       The Twitter account @PDVSA tweets information about PDVSA.



                                               -51-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 53 of 96 PageID #: 2147




Response to Request No. 77

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 78

       The Twitter account @PDVSA is owned and operated by employees or officers of
       PDVSA.

Response to Request No. 78

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).




                                                -52-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 54 of 96 PageID #: 2148




Request for Admission No. 79

       The @PDVSA Twitter account is PDVSA’s official corporate Twitter account.

Response to Request No. 79

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 80

       The @PDVSA Twitter account has continued to be controlled by PDVSA since before
       August 2018 to the present.

Response to Request No. 80

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)




                                                -53-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 55 of 96 PageID #: 2149




(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 81

       PDVSA’s Twitter account (@PDVSA) tweets and retweets support for state initiatives,
       political actors and policies.

Response to Request No. 81

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 82

       Since on or about December 11, 2020, the @PDVSA Twitter account has retweeted at
       least 460 of Mr. Maduro’s tweets.

Response to Request No. 82

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

                                                -54-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 56 of 96 PageID #: 2150




objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 83

       The @PDVSA Twitter account has about 364,800 followers.

Response to Request No. 83

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 84

       On or about June 1, 2020, the @PDVSA Twitter account tweeted a video in which
       Asdrubal Chávez – described as PDVSA’s president – gave a press conference at a gas
       station, as he inspected it for compliance with the state-mandated pricing scheme.
       Miranda Decl. Ex. 19.

Response to Request No. 84

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims


                                                -55-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 57 of 96 PageID #: 2151




or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 85

       On or about June 27, 2020, at the direction of Mr. Chávez and Mr. El Aissami, PDVSA
       rescinded its agreements with various Venezuelans who licensed service stations, and
       seized the stations for the state.

Response to Request No. 85

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

                                                -56-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 58 of 96 PageID #: 2152




       The Republic further objects to this Request on the grounds that it is vague, ambiguous

and unintelligible, particularly to the extent that it fails to define or explain the phrase “various

Venezuelans who licensed service stations.”

Request for Admission No. 86

       The Ali Rodriguez Araque Commission is charged with restructuring PDVSA and
       implementing plans to supply fuel to the country.

Response to Request No. 86

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 87

       On or about February 26, 2021, @PDVSA Twitter account tweeted a picture of Mr.
       Maduro with accompanying text stating that Mr. Maduro was pleased with the goals for
       2021 presented by the Alí Rodríguez Araque Presidential Commission.

Response to Request No. 87

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4


                                                -57-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 59 of 96 PageID #: 2153




(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 88

       A “pinned tweet” on Twitter is a tweet which account users attach to the top of the tweet
       stream and is the first tweet people see when they visit a Twitter account.

Response to Request No. 88

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that the definition of a “pinned tweet”

is not relevant to the claims or defenses of any party.

       Subject to and without waiver of any of the Objections, the Republic admits this Request.

Request for Admission No. 89

       As of March 2, 2021, the @PDVSA pinned tweet is a February 27, 2021 tweet that
       includes a picture of Mr. Maduro with accompanying text stating that President Nicolás
       Maduro extended the Energy Emergency Decree until 2022.

Response to Request No. 89

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).




                                                -58-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 60 of 96 PageID #: 2154




Request for Admission No. 90

       On May 27, 2020, both Mr. El Aissami and Mr. Chávez attended virtual OPEC meetings
       on behalf of Venezuela and PDVSA.

Response to Request No. 90

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 91

       The @TareckPSUV Twitter account contains tweets with information about Mr. El
       Aissami and PDVSA.

Response to Request No. 91

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).




                                               -59-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 61 of 96 PageID #: 2155




Request for Admission No. 92

       The @TareckPSUV Twitter account describes Mr. El Aissami as a “Militant of the
       PSUV and radically CHAVISTA[.]”

Response to Request No. 92

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 93

       On or about May 27, 2020, the @TareckPSUV Twitter account tweeted a photograph of
       virtual OPEC meetings attended by Mr. El Aissami and Mr. Chávez.

Response to Request No. 93

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).




                                               -60-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 62 of 96 PageID #: 2156




Request for Admission No. 94

       The same @TareckPSUV photograph shows OPEC’s Secretary General, Mohammad
       Barkindo, attending the virtual OPEC meeting with Mr. El Aissami and Mr. Chavez.

Response to Request No. 94

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 95

       In or about mid-2020, due to sanctions imposed by the United States, Venezuela was in
       need of additional gasoline supply.

Response to Request No. 95

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects that the Request is

unduly burdensome and not a proper subject of a Request for Admission, because it deals in

                                               -61-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 63 of 96 PageID #: 2157




sweeping terms with an overly complex subject matter and is not drafted “in simple and concise

terms . . . that can be denied or admitted with an absolute minimum of explanation or

qualification.” Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May

14, 2009).

Request for Admission No. 96

       On or about May 23, 2020, the @TareckPSUV Twitter account announced the arrival of
       Iranian tankers to Venezuelan territorial waters to deliver gas to Venezuela.

Response to Request No. 96

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 97

       The @TareckPSUV Twitter account later posted a picture of the Iranian oil tankers
       docked at a Venezuelan port.

Response to Request No. 97

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

                                               -62-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 64 of 96 PageID #: 2158




(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 98

       On or about May 31, 2020, Mr. Maduro announced on national television in Venezuela
       that PDVSA would increase consumer prices.

Response to Request No. 98

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 99

       During the same nationally televised address, Mr. Maduro described how PDVSA would
       sell gasoline and to whom.

Response to Request No. 99

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

                                               -63-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 65 of 96 PageID #: 2159




Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 100

       On or about May 30, 2020, a press release published on the PDVSA website stated that
       “The President of the Bolivarian Republic of Venezuela, Nicolás Maduro announced that
       as of June 1 all gas stations in the country will be opened, with a new price and
       participation scheme, within the framework of the new internal hydrocarbon policy[.]”

Response to Request No. 100

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 101

       PDVSA increased consumer prices after the May 30, 2020 press release published on the
       PDVSA website.

Response to Request No. 101

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

                                               -64-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 66 of 96 PageID #: 2160




Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects to this Request on the

grounds that it is vague, ambiguous and unintelligible, particularly to the extent that it fails to

explain the phrase “increased consumer prices.”

Request for Admission No. 102

       During 2021, Mr. Maduro has made announcements in PDVSA’s offices and PDVSA’s
       own press releases issue the Maduro Regime’s policy.

Response to Request No. 102

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 103

       On or about July 31, 2020, the Washington Post published an article stating in part that
       “[t]he campaign to replace President Nicolas Maduro has fizzled While Maduro and
       opposition leader Juan Guaidó both claim to be president, Maduro maintains control of
       key assets including the military, media, police and state-run oil company Petroleos de
       Venezuela SA, or PDVSA.”

Response to Request No. 103

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent


                                               -65-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 67 of 96 PageID #: 2161




that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

       Subject to and without waiver of any of the Objections, the Republic responds that it (i)

admits that an article containing the quoted language was published by the Washington Post in

July 2020, but (ii) denies that the quoted language presents a fair and complete representation of

the matters described therein.

Request for Admission No. 104

       A true and correct copy of the July 31, 2020 Washington Post article is attached as
       Exhibit 24 to the Declaration of Barbara Miranda filed in the above captioned action.

Response to Request No. 104

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic responds that it lacks

knowledge or information sufficient to admit or deny this Request, but, upon reasonable inquiry,

admits that a July 31, 2020 Washington Post article is attached as Exhibit 24 to the Declaration

of Barbara Miranda filed in the above captioned action.

Request for Admission No. 105

       The statements quoted above from the July 31, 2020 Washington Post article were true
       and accurate when published and remain true and accurate today.

Response to Request No. 105

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

                                               -66-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 68 of 96 PageID #: 2162




that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects that the Request is

unduly burdensome and not a proper subject of a Request for Admission, because it deals in

sweeping terms with an overly complex subject matter and is not drafted “in simple and concise

terms . . . that can be denied or admitted with an absolute minimum of explanation or

qualification.” Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May

14, 2009).

       Subject to and without waiver of any of the Objections, the Republic denies that the

article presents a fair and complete representation of the matters described therein.

Request for Admission No. 106

       In or about May 2020, PDVSA sold an approximate 35% share of its ownership in Nynas
       AB, a Swedish oil refinery.

Response to Request No. 106

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that


                                                -67-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 69 of 96 PageID #: 2163




“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 107

       PDVSA accomplished the sale through its Netherlands-based subsidiary PDV Europa.

Response to Request No. 107

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime).

Request for Admission No. 108

       The reduction of PDVSA’s interest in Nynas had the effect of relieving Nynas of the
       sanctions imposed on Venezuela by the United States.

Response to Request No. 108

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent


                                                -68-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 70 of 96 PageID #: 2164




that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects that the Request is

unduly burdensome and not a proper subject of a Request for Admission, because it deals in

sweeping terms with an overly complex subject matter and is not drafted “in simple and concise

terms . . . that can be denied or admitted with an absolute minimum of explanation or

qualification.” Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May

14, 2009).

       The Republic further objects to this Request on the ground that it improperly asks the

Republic to admit the truth of a legal conclusion. Williamson v. Correctional Med. Servs., 2009

WL 1364350, at *1 (D. Del. May 14, 2009) (“It is well established that a request as to a pure

matter of law is not permitted.”).

Request for Admission No. 109

       After the Nynas transaction, the Guaidó Board criticized the sale as “harm to the nation’s
       wealth supported by agents of the Maduro regime.”

Response to Request No. 109

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also


                                                -69-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 71 of 96 PageID #: 2165




Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

       Subject to and without waiver of any of the Objections, the Republic admits that the

PDVSA Ad Hoc Administrative Board issued a press release containing the quoted language.

Request for Admission No. 110

       After the Nynas transaction, the Guaidó Board stated that it “was not informed of the
       company’s sale of a 35% stake in Swedish refiner Nynas.”

Response to Request No. 110

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

       Subject to and without waiver of any of the Objections, the Republic admits that the

PDVSA Ad Hoc Administrative Board issued a press release stating that the Nynas transaction

was “carried out without consultation and behind the back of the interests of the Nation” but

otherwise denies the Request.

Request for Admission No. 111

       In or about March 2019, Venezuela’s Minister of Foreign Affairs, Jorge Arreaza, traveled
       abroad on board a PDVSA plane.

                                                -70-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 72 of 96 PageID #: 2166




Response to Request No. 111

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 112

       In early 2020, the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of
       the Treasury stated that “[i]n late Summer 2019, Venezuelan Oil Minister Manuel
       Salvador Quevedo Fernandez . . . attended an OPEC meeting in the United Arab Emirates
       and utilized the PdVSA aircraft Falcon 200EX (YV3360).”

Response to Request No. 112

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).




                                               -71-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 73 of 96 PageID #: 2167




Request for Admission No. 113

        In March 2020, a member of the Maduro Regime was indicted on charges of drug
        trafficking, narco-terrorism and money laundering brought by the United States
        Department of Justice.

Response to Request No. 113

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the phrase “member of

the Maduro regime.”

        Subject to and without waiver of any of the Objections, the Republic admits that Mr.

Maduro, along with 14 members of his regime, were indicted in March 2020 for narco-terrorism,

corruption, drug trafficking, and other criminal charges brought by the United States Department

of Justice.

Request for Admission No. 114

        Within days of the indictment, Venezuelan officials appointed by Mr. Maduro (including
        the Vice President of Venezuela Delcy Rodriguez) traveled to Trinidad & Tobago aboard
        a PDVSA aircraft.

Response to Request No. 114

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

                                               -72-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 74 of 96 PageID #: 2168




Request for Admission No. 115

       In January 2021, OFAC stated that the “illegitimate Maduro regime has continued to use
       [PDVSA] as its primary conduit for corruption to exploit and profit from Venezuela’s
       natural resources.”

Response to Request No. 115

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 116

       Alex Saab is a Colombian and a specially designated national who is a Maduro ally.

Response to Request No. 116

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).




                                               -73-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 75 of 96 PageID #: 2169




Request for Admission No. 117

       Mr. Saab currently faces criminal charges in the United States arising out of his
       associations with Mr. Maduro.

Response to Request No. 117

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 118

       Mr. Saab was captured by Interpol when his plane stopped to refuel in the island nation
       of Cape Verde and is contesting his extradition to the United States.

Response to Request No. 118

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).




                                               -74-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 76 of 96 PageID #: 2170




Request for Admission No. 119

       In 2019, Mr. Maduro sent an aircraft registered to PDVSA to Guinea-Bissau in an
       attempt transport Mr. Saab out of Cape Verde. Miranda Decl. Ex. 32.

Response to Request No. 119

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 120

       On January 21, 2020, OFAC stated that “[PDVSA] Falcon 200EX (YV3360) [ ] was used
       throughout 2019 to transport senior members of the former Maduro regime in a
       continuation of the former Maduro regime’s misappropriation of PdVSA assets. In the
       spring of 2019, during a joint operation conducted by PdVSA and the Venezuelan
       Integrated Air Command, PdVSA’s Learjet 45XR (YV2567) attempted to interfere with a
       U.S. military aircraft in the northern Caribbean Sea.” Carter Decl. Ex. 17.

Response to Request No. 120

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The




                                               -75-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 77 of 96 PageID #: 2171




Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 121

       The PDVSA website includes a “Strategic Objectives” page.

Response to Request No. 121

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 122

       One of PDVSA’s Strategic Objectives listed on the PDVSA website is to “[s]upport the
       geopolitical positioning of Venezuela internationally[.]”

Response to Request No. 122

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also


                                                -76-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 78 of 96 PageID #: 2172




Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 123

       One of PDVSA’s Strategic Objectives is to support the geopolitical positioning of
       Venezuela internationally.

Response to Request No. 123

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize related to assets that are not at issue in this litigation. Fed. R. Civ. P. 26(b)(1); Ebert

v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other

objections to requests for admission); see also Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019

WL 6785504, at *7 (D. Del. Dec. 12, 2019) (finding “persuasive” the Republic’s argument that

“[t]he relevant portion of PDVSA” is “the property in the U.S.”); The Maret, 145 F.2d 431, 442

(3d Cir. 1944) (U.S. courts cannot determine rights in property on the basis of actions by an

unrecognized regime). The Republic further objects that the Request is unduly burdensome and

not a proper subject of a Request for Admission, because it deals in sweeping terms with an

overly complex subject matter and is not drafted “in simple and concise terms . . . that can be

denied or admitted with an absolute minimum of explanation or qualification.” Williamson v.

Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May 14, 2009).

       The Republic further objects to this Request on the grounds that it is vague, ambiguous

and unintelligible, particularly to the extent that it fails to define or explain the phrase “Strategic


                                                 -77-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 79 of 96 PageID #: 2173




Objectives,” but evidently is using the term in some sense different from the sense in the

otherwise duplicative prior Request.

Request for Admission No. 124

       Venezuela exercises direct control over distribution of the state’s petroleum through
       PDVSA.

Response to Request No. 124

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects that the Request is

unduly burdensome and not a proper subject of a Request for Admission, because it deals in

sweeping terms with an overly complex subject matter and is not drafted “in simple and concise

terms . . . that can be denied or admitted with an absolute minimum of explanation or

qualification.” Williamson v. Correctional Med. Servs., 2009 WL 1364350, at *1 (D. Del. May

14, 2009).

       The Republic further objects to this Request on the grounds that it is vague, ambiguous

and unintelligible particularly to the extent that it fails to define or explain the words and

phrases “Venezuela” and “direct control.”

Request for Admission No. 125

       On or about March 3, 2020, the Maduro Regime directed four oil tankers to Cuba holding
       oil owned by PDVSA.

                                               -78-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 80 of 96 PageID #: 2174




Response to Request No. 125

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 126

       The oil was delivered to Cuba at a time when Venezuela was rationing fuel for its people.

Response to Request No. 126

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 127

       The delivery of PDVSA oil to Cuba was denounced by Mr. Guaidó’s supporters.




                                               -79-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 81 of 96 PageID #: 2175




Response to Request No. 127

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action. Fed. R. Civ. P. 26(b)(1);

Ebert v. Township of Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance

and other objections to requests for admission). The Republic further objects to this Request on

the grounds that it is vague, ambiguous and unintelligible particularly to the extent that it fails to

define or explain the phrase “Mr. Guaidó’s supporters.”

Request for Admission No. 128

       In or about July 2020, PDVSA gasoline was loaded onto Cuban oil tankers docked at a
       PDVSA refinery scheduled to depart for Cuba.

Response to Request No. 128

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 129

       The Anti-Blockade law was enacted in late 2020 by Mr. Maduro’s legislature.




                                                -80-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 82 of 96 PageID #: 2176




Response to Request No. 129

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 130

       The Anti-Blockade law permits the Venezuelan government to enter into oil agreements
       and privatize PDVSA subsidiaries.

Response to Request No. 130

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 131

       The @PDVSA’s Twitter account has shared dozens of tweets and retweets supporting the
       Anti-Blockade Law.



                                               -81-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 83 of 96 PageID #: 2177




Response to Request No. 131

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 132

       On or about February 10, 2021, the @PDVSA Twitter account shared a tweet supporting
       the Anti-Blockade Law.

Response to Request No. 132

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 133

       A true and correct copy of the tweet referred to in the prior Request for admission is at
       Exhibit 41 to the Miranda Declaration.



                                               -82-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 84 of 96 PageID #: 2178




Response to Request No. 133

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic responds that it lacks

knowledge or information sufficient to admit or deny this Request, but, upon reasonable inquiry,

admits that a tweet is attached as Exhibit 41 to the Miranda Declaration.

Request for Admission No. 134

       PetroCaribe is an agreement entered into by former president Hugo Chávez’s regime
       pursuant to which Venezuela committed PDVSA to supply oil to 17 Caribbean countries
       on favorable economic terms.

Response to Request No. 134

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 135

       The @PDVSA Twitter account posts government plans for the expansion of production
       in PetroCaribe.

Response to Request No. 135

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent



                                               -83-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 85 of 96 PageID #: 2179




that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime).

Request for Admission No. 136

       A true and correct copy of one such tweet is at Exhibit 42 to the Miranda Declaration.

Response to Request No. 136

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic responds that it lacks

knowledge or information sufficient to admit or deny this Request, but, upon reasonable inquiry,

admits that a tweet is attached as Exhibit 42 to the Miranda Declaration.

Request for Admission No. 137

       The @PDVSA Twitter account regularly retweets the Ministry of Petroleum’s tweets
       about the government’s fuel distribution schedule, implemented through PDVSA
       locations.

Response to Request No. 137

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information concerning the conduct of an illegitimate regime that U.S. courts cannot

recognize. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also The

Maret, 145 F.2d 431, 442 (3d Cir. 1944) (U.S. courts cannot determine rights in property on the

basis of actions by an unrecognized regime). The Republic further objects to this Request on the

                                               -84-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 86 of 96 PageID #: 2180




grounds that it is vague, ambiguous and unintelligible, particularly to the extent that it fails to

define or explain the word “regularly.”

Request for Admission No. 138

       A true and correct copy of one such tweet is at Exhibit 43 to the Miranda Declaration.

Response to Request No. 138

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic responds that it lacks

knowledge or information sufficient to admit or deny this Request, but, upon reasonable inquiry,

admits that a tweet is attached as Exhibit 43 to the Miranda Declaration.

Request for Admission No. 139

       The @PDVSA Twitter account has tweeted that “PDVSA is Venezuela.”

Response to Request No. 139

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 140

       On or about February 16, 2021, the @PDVSA Twitter account tweeted, “In PDVSA we
       think as a Nation.”



                                                -85-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 87 of 96 PageID #: 2181




Response to Request No. 140

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent

that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 141

       A true and correct copy of such tweet is at Exhibit 44 to the Miranda Declaration.

Response to Request No. 141

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic responds that it lacks

knowledge or information sufficient to admit or deny this Request, but, upon reasonable inquiry,

admits that a tweet is attached as Exhibit 44 to the Miranda Declaration.

Request for Admission No. 142

       On or about February 11, 2021, the @PDVSA Twitter account tweeted, “In PDVSA we
       think as a Country.”

Response to Request No. 142

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that it is neither relevant to the claims

or defenses of any party, nor “proportional to the needs” of the Action, particularly to the extent



                                                -86-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 88 of 96 PageID #: 2182




that it seeks information wholly unrelated to the subject matter and assets that are at issue in this

litigation. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of Hamilton, 2016 WL 6778217, at *4

(D.N.J. 2016) (sustaining relevance and other objections to requests for admission); see also

Crystallex Int’l Corp. v. PDV Hldg., Inc., 2019 WL 6785504, at *7 (D. Del. Dec. 12, 2019)

(finding “persuasive” the Republic’s argument that “[t]he relevant portion of PDVSA” is “the

property in the U.S.”).

Request for Admission No. 143

       A true and correct copy of such tweet is at Exhibit 45 to the Miranda Declaration.

Response to Request No. 143

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic responds that it lacks

knowledge or information sufficient to admit or deny this Request, but, upon reasonable inquiry,

admits that a tweet is attached as Exhibit 45 to the Miranda Declaration.

Request for Admission No. 144

       Shortly after the United States recognized Guaidó as the Interim President of Venezuela,
       the former President of the United States issued Executive Order 13857.

Response to Request No. 144

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic admits that the former

President of the United States issued Executive Order 13857 and respectfully refers the Court to

the Executive Order 13857 for a full and accurate description of its contents.

Request for Admission No. 145

       U.S. Executive Order 13857 amends the definition of “Government of Venezuela” used
       in prior sanctions to explicitly include PDVSA.




                                                -87-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 89 of 96 PageID #: 2183




Response to Request No. 145

        The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic admits this Request and

respectfully refers the Court to the Executive Order 13857 for a full and accurate description of

its contents.

Request for Admission No. 146

        In or about January 2019, OFAC issued a FAQ stating that the “path to sanctions relief
        for PdVSA and its subsidiaries is through the expeditious transfer of control of the
        company to Interim President Juan Guaidó or a subsequent, democratically elected
        government that is committed to taking concrete and meaningful actions to combat
        corruption, restore democracy, and respect human rights.”

Response to Request No. 146

        The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic admits that OFAC issued a

FAQ containing the quoted language and respectfully refers the Court to that FAQ for a full and

accurate description of its contents.

Request for Admission No. 147

        The sanctions imposed by the United States on Venezuela and PDVSA remain in effect
        today.

Response to Request No. 147

        The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic admits that OFAC

continues to administer Venezuelan Sanctions Regulations.

Request for Admission No. 148

        U.S. Executive Order 13884 provides that the term “Government of Venezuela” includes
        the state and Government of Venezuela, any political subdivision, agency, or
        instrumentality thereof, … Petroleos de Venezuela, S.A. (PdVSA)[.]”



                                              -88-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 90 of 96 PageID #: 2184




Response to Request No. 148

        The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic admits that U.S. Executive

Order 13884 includes in the term “Government of Venezuela” “the state and Government of

Venezuela, any political subdivision, agency, or instrumentality thereof, … Petroleos de

Venezuela, S.A. (PdVSA)” and respectfully refers the Court to U.S. Executive Order 13884 for a

full and accurate description of its contents.

Request for Admission No. 149

        Since about 2019, at Mr. Guaidó’s direction and approval, Venezuela has received
        income accrued by CITGO Petroleum.

Response to Request No. 149

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the phrases “direction and

approval,” “received,” and “income accrued.”

        Subject to and without waiver of any Objections, the Republic denies this Request.

Request for Admission No. 150

        At Mr. Guaidó’s direction and approval, Venezuela withdraws revenue directly from
        PDVSA commercial subsidiaries in the United States to fund government operations.

Response to Request No. 150

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the phrase “direction and

approval.”

        Subject to and without waiver of any Objections, the Republic denies this Request.

                                                 -89-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 91 of 96 PageID #: 2185




Request for Admission No. 151

       Venezuela bypasses PDVSA’s corporate right to dividends when it withdraws revenue
       directly from PDVSA subsidiaries in the United States.

Response to Request No. 151

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the words “bypasses . . .

right to dividends.”

       Subject to and without waiver of any Objections, the Republic denies this Request.

Request for Admission No. 152

       The mission of the Guaidó Board is to “[t]ake back PDVSA abroad assets to . . . achieve
       social welfare and progress for all Venezuelans,” as noted on the PDVSA Ad Hoc
       Administrative Board “Our Mission” webpage.

Response to Request No. 152

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic admits that the PDVSA Ad

Hoc Administrative Board “Our Mission” webpage contains the quoted language and

respectfully refers the Court to the PDVSA Ad Hoc Administrative Board “Our Mission”

webpage for a full and accurate description of its contents.

Request for Admission No. 153

       The National Assembly supports Mr. Guaidó.

Response to Request No. 153

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the term “supports.” The

Republic further objects that the Request is unduly burdensome and not a proper subject of a

                                                 -90-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 92 of 96 PageID #: 2186




Request for Admission, because it deals in sweeping terms with a complex subject matter and is

not drafted “in simple and concise terms . . . that can be denied or admitted with an absolute

minimum of explanation or qualification.” Williamson v. Correctional Med. Servs., 2009 WL

1364350, at *1 (D. Del. May 14, 2009).

       Subject to and without waiver of any of the Objections, the Republic admits that the

democratically-elected IV National Assembly recognizes the Interim Government of President

Guaidó as the legitimate government of Venezuela.

Request for Admission No. 154

       In late 2019, the National Assembly declared PDVSA bonds to be void and illegally
       issued.

Response to Request No. 154

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the term “PDVSA

bonds.”

       Subject to and without waiver of any of the Objections, the Republic admits that the

democratically-elected National Assembly reiterated that the issuance of certain notes by

PDVSA, purportedly guaranteed by PDVSA Petroleo, and purportedly secured by a pledge of

collateral from PDV Holding, were invalid under articles 150, 311, and 312 of the Constitution

of the Bolivarian Republic of Venezuela.

Request for Admission No. 155

       The Guaidó Board has a website at the internet address of https://pdvsa-
       adhoc.com/en/home/.




                                             -91-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 93 of 96 PageID #: 2187




Response to Request No. 155

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic admits that the PDVSA Ad

Hoc Administrative Board has a website at https://pdvsa- adhoc.com/en/home/.

Request for Admission No. 156

       The Guaidó Board controls the content posted on the PDVSA ad hoc board website.

Response to Request No. 156

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any Objections, the Republic admits that the content of the

PDVSA Ad Hoc Administrative Board’s website and Twitter feed is determined solely by that

board, with no outside influence or direction from the Interim Government.

Request for Admission No. 157

       The PDVSA ad hoc board’s website states on its “Our Mission” page: “Take back
       PDVSA abroad assets to . . . achieve social welfare and progress for all Venezuelans.”

Response to Request No. 157

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic admits that the PDVSA ad

hoc board’s website’s “Our Mission” webpage contains the quoted language and respectfully

refers the Court to the PDVSA ad hoc board’s website’s “Our Mission” webpage for a full and

accurate description of its contents.

Request for Admission No. 158

       The @PDVSA_AdHoc Twitter account is the official account of the Guaidó Board in or
       about April 10, 2019.




                                             -92-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 94 of 96 PageID #: 2188




Response to Request No. 158

        The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the grounds that it is vague, ambiguous and

unintelligible, particularly to the extent that it fails to define or explain the concept “is the

official account . . . in or about” a single date in the past.

        Subject to and without waiver of any of the Objections, the Republic responds that it

lacks knowledge or information sufficient to admit or deny this Request, but, upon reasonable

inquiry, admits that the PDVSA ad hoc board’s maintains a Twitter account entitled

@PDVSA_AdHoc.

Request for Admission No. 159

        The @PDVSA_AdHoc Twitter account tweets messages in support of the Guaidó
        Government.

Response to Request No. 159

        The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any Objections, the Republic admits that the PDVSA Ad Hoc

Twitter account has tweeted certain messages related to the Interim Government.

Request for Admission No. 160

        The @PDVSA_AdHoc Twitter account refers to PDVSA’s assets as assets of Venezuela.

Response to Request No. 160

        The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any Objections, the Republic admits that the @PDVSA_AdHoc

Twitter account has used shorthand phrases that refer to PDVSA’s assets as assets of Venezuela

and avers that tweets are generally required to use a limited number of characters.




                                                   -93-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 95 of 96 PageID #: 2189




Request for Admission No. 161

       True and correct copies of tweets of the @PDVSA_AdHoc Twitter are at Exhibits 29, 30
       and 31 to the Miranda Declaration.

Response to Request No. 161

       The Republic asserts its General Objections, which are herein incorporated by reference.

Subject to and without waiver of any of the Objections, the Republic responds that it lacks

knowledge or information sufficient to admit or deny this Request, but, upon reasonable inquiry,

admits that tweets are attached as Exhibits 29, 30, and 31 to the Miranda Declaration.

Request for Admission No. 162

       The @PDVSA_AdHoc Twitter account has approximately 9,138 followers.

Response to Request No. 162

       The Republic asserts its General Objections, which are herein incorporated by reference.

The Republic further objects to this Request on the ground that the number of followers of the

@PDVSA_AdHoc Twitter account is neither relevant to the claims or defenses of any party, nor

“proportional to the needs” of the Action. Fed. R. Civ. P. 26(b)(1); Ebert v. Township of

Hamilton, 2016 WL 6778217, at *4 (D.N.J. 2016) (sustaining relevance and other objections to

requests for admission). Subject to and without waiver of any of the Objections, the Republic

admits that the @PDVSA_AdHoc Twitter as of April 6, 2021 had 9,145 followers.




                                              -94-
Case 1:19-mc-00290-LPS Document 80 Filed 04/16/21 Page 96 of 96 PageID #: 2190




                                         /s/ Stephen C. Childs
OF COUNSEL:                             A. Thompson Bayliss (#4379)
                                        Stephen C. Childs (#6711)
Sergio J. Galvis                        ABRAMS & BAYLISS LLP
Joseph E. Neuhaus (pro hac vice)        20 Montchanin Road, Suite 200
James L. Bromley (pro hac vice)         Wilmington, Delaware 19807
SULLIVAN & CROMWELL LLP                 Telephone: 302-778-1000
125 Broad Street                        bayliss@abramsbayliss.com
New York, New York 10004                childs@abramsbayliss.com
Telephone: 212-558-4000
Facsimile: 212-558-3588                 Attorneys for Defendant Bolivarian Republic of
galviss@sullcrom.com                    Venezuela
neuhausj@sullcrom.com
bromleyj@sullcrom.com

Angela N. Ellis
SULLIVAN & CROMWELL LLP
1700 New York Avenue, N.W. Suite 700
Washington, D.C. 20006-5215
Telephone: 202-956-7500
Facsimile: 202-293-6330
ellisan@sullcrom.com

Dated: April 12, 2021




                                       -95-
